In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                          Filed: June 6, 2022

* * * * * *                *    *   *    *  **    *
JUDY ECHOLS,                                *             UNPUBLISHED
                                            *
             Petitioner,                    *             No. 17-838V
                                            *
v.                                          *             Special Master Gowen
                                            *
SECRETARY OF HEALTH                         *             Decision on Damages; Proffer;
AND HUMAN SERVICES,                         *             Influenza (“Flu”); Left Brachial
                                            *             Plexopathy.
             Respondent.                    *
* * * * * * * * * * * * *
Lauran Levenberg, Muller Brazil, LLP, Dresher, PA, for Petitioner.
Katherine Esposito, U.S. Dept. of Justice, Washington, D.C., for respondent.

                                        DECISION ON DAMAGES 1

        On June 21, 2017, Judy Echols (“petitioner”) filed a petition in the National Vaccine
Injury Compensation Program. 2 Petition (ECF No. 1). Petitioner alleged that as a result of
receiving the influenza (“Flu”) vaccine on November 12, 2015, she suffered from left brachial
plexopathy. Id. On September 14, 2021, the undersigned issued a Ruling on Entitlement, finding
that petitioner was entitled to compensation. Ruling on Entitlement (ECF No. 71).

        On June 6, 2022, the respondent filed a Proffer of Award of Compensation, which
indicates petitioner’s agreement to compensation on the terms set forth therein. Proffer (ECF
No. 88). The proffer is attached hereto as Appendix A.



1
  Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this opinion contains a
reasoned explanation for the action in this case, I intend to post it on the website of the United States Court of
Federal Claims. The court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. Before the opinion is
posted on the court’s website, each party has 14 days to file a motion requesting redaction “of any information
furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). An objecting party must provide the court with a proposed
redacted version of the opinion. Id. If neither party files a motion for redaction within 14 days, the opinion will be
posted on the court’s website without any changes. Id.
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-10 to 34 (2012)
(hereinafter “Vaccine Act” or “the Act”). Hereinafter, individual section references will be to 42 U.S.C. § 300aa of
the Act.
     Consistent with the terms in the attached Proffer, I hereby award the following in
compensation for all damages that would be available under 42 U.S.C. §300aa-15(a):

        1) A lump sum payment of $110,192.54 (consisting of $110,000.00 for past pain and
           suffering, and $192.54 for past unreimbursed expenses) in the form of a check
           made payable to petitioner.

       The Clerk of the Court is directed to ENTER JUDGMENT in accordance with this
decision. 3

        IT IS SO ORDERED.

                                                                               s/Thomas L. Gowen
                                                                               Thomas L. Gowen
                                                                               Special Master




3
 Entry of judgment is expedited by each party’s filing notice renouncing the right to seek review. Vaccine Rule
11(a).

                                                         2